NUMBER 13-12-00475-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                IN RE JOSEPH MORALES


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam1

       Relator, Joseph Morales, filed a petition for writ of mandamus in the above cause

on July 24, 2012, contending that the trial court lacked jurisdiction in the underlying will

construction case. The Court requested that the real party in interest, Geralda Morales-

Whittemore, file a response to the petition for writ of mandamus. The real party in

interest has not yet filed her response.

       Subsequently, on August 3, 2012, relator filed a motion for emergency stay. That

same day, the Court granted the motion for emergency stay and ordered that the trial
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
court’s “Order Granting the Estate’s Motion for Turnover of Corporation and for

Enforcement of Court’s Order” and the “Temporary Restraining Order and Order Setting

Hearing for Preliminary Injunction” to be stayed. The real party in interest thereafter

filed a response to the motion for emergency stay.

       The Court, having examined and fully considered the petition for writ of

mandamus, the motion for emergency stay, and the response to the motion for

emergency stay, is of the opinion that this original proceeding should be denied. See,

e.g., In re Int'l Profit Assocs., 274 S.W.3d 672, 676 (Tex. 2009) (orig. proceeding)

(“Although mandamus is not an equitable remedy, its issuance is controlled largely by

equitable principles.”).   Accordingly, the stay previously imposed by this Court is

LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”). The petition for writ of

mandamus is DENIED. See id. 52.8(a). The real party’s pending motion for extension

of time is DISMISSED AS MOOT.

       IT IS SO ORDERED.


                                                 PER CURIAM

Delivered and filed the
7th day of August, 2012.




                                             2